 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3940 
 
AN ACT 
To clarify the availability of existing funds for political status education in the Territory of Guam, and for other purposes. 
 
 
1.Sense of Congress regarding political status education in GuamIt is the sense of Congress that the Secretary of the Interior may provide technical assistance to the Government of Guam under section 601(a) of the Act entitled An Act to authorize appropriations for certain insular areas of the United States, and for other purposes, approved December 24, 1980 (48 U.S.C. 1469d(a)), for public education regarding political status options only if the political status options are consistent with the Constitution of the United States. 
2.Minimum wage in American samoa and the commonwealth of the northern mariana islands 
(a)Delayed effective dateSection 8103(b) of the Fair Minimum Wage Act of 2007 (29 U.S.C. 206 note) (as amended by section 520 of division D of Public Law 111–117) is amended— 
(1)in paragraph (1)(B), by inserting (except 2011 when there shall be no increase) after thereafter the second place it appears; and 
(2)in paragraph (2)(C), by striking except that, beginning in 2010 and inserting except that there shall be no such increase in 2010 or 2011 and, beginning in 2012. 
(b)GAO reportSection 8104 of such Act (as amended) is amended— 
(1)by striking subsections (a) and (b) and inserting the following: 
 
(a)ReportThe Government Accountability Office shall assess the impact of minimum wage increases that have occurred pursuant to section 8103, and not later than September 1, 2011, shall transmit to Congress a report of its findings. The Government Accountability Office shall submit subsequent reports not later than April 1, 2013, and every 2 years thereafter until the minimum wage in the respective territory meets the federal minimum wage.; and 
(2)by redesignating subsection (c) as subsection (b). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
